Exhibit 10.55

 

Nonemployee Director Compensation Guidelines

 

Following a review conducted by the Compensation Committee (the “Compensation
Committee”) of the Board of Directors (the “Board”) of the Company of changing
practices for compensating outside directors, on March 20, 2015, the Board
approved a new compensation arrangement for recognizing the service of outside
directors and more closely aligning their overall compensation with the
interests of other shareholders.  The Chairman of the Board will continue to
receive an annual fee of $80,000 paid in equal quarterly increments.  Each
nonemployee director will receive an annual fee of $40,000 paid in equal
quarterly increments.  The chairperson of the Audit Committee of the Board (the
“Audit Committee”) will receive an annual fee of $18,000, and each non-chair
member of the Audit Committee will receive an annual fee of $8,000, payable
quarterly. The Chairperson of the Compensation Committee will receive an annual
fee of $12,500, and each non-chair member of the Compensation Committee will
continue to receive an annual fee of $5,000, payable quarterly. The Chairperson
of the Governance and Nominating Committee of the Board (the “Governance
Committee”) will receive an annual fee of $10,000, and each non-chair member of
the Governance Committee will continue to receive an annual fee of $5,000,
payable quarterly. Directors will not be paid a separate amount for each board
or committee meeting attended.  Each nonemployee director who continues to serve
beyond an Annual Shareholder Meeting will also receive a stock option to
purchase 15,000 shares granted on January 1st of each fiscal year, with an
exercise price equal to the fair market value of the common stock on the date of
grant, and will vest in equal quarterly increments over a period of one year. 
Any nonemployee director joining the Board mid-year will be provided a pro-rata
annual grant for service until the next Annual Meeting. In addition, each
current nonemployee director received a one-time stock option to purchase 15,000
shares on March 20, 2015, and any future nonemployee director who joins the
Board will also receive a one-time stock option to purchase 15,000 shares on the
date of such director’s appointment, with an exercise price equal to the fair
market value of the common stock on the date of such grant, and to vest in equal
monthly installments over a period of three years. These equity grants will be
made under the terms of the existing equity compensation plans.  These new
arrangements replaced the previous nonemployee director compensation program.

 

--------------------------------------------------------------------------------